DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 5, 9-12, and 41) in the reply filed on 14 November 2022 is acknowledged.

Status of Claims
Claims 1, 5, 9-19, 33, and 41 are pending; claims 13-19 and 33 have been withdrawn; claims 2-4, 6-8, 20-32, and 34-40 have been cancelled; claims 1, 5, and 11 have been amended; claim 41 has been added as a new claim; and claims 1, 5, 9-12, and 41 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 26 March 2020 and 14 November 2022 have been acknowledged and considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Monty et al. (US 2014/0363784 A1). 
Regarding claim 1, Monty describes a method for removing a region of dental tissue ([0005]), comprising directing a single laser pulse of a laser beam to each respective tissue location in a pattern of tissue locations within the region of dental tissue to form a plurality of abutting craters ([0021], [0052], [0121]), wherein the pattern is a function of crater size determined based at least in part on a width of the laser beam, an energy per pulse of the laser beam, and a characteristic of the tissue ([0106] - [0107], [0115]).  Regarding claim 1, Monty does not explicitly disclose wherein the pattern is a function of a desired smoothness of the plurality of abutting craters.  Monty also does not explicitly disclose wherein the abutting craters comprise a pair of partially overlapping craters, a pair of tangent craters, or a pair of spaced craters separated up to a specified maximum distance.  Regarding the pattern being a function of a desired smoothness of the plurality of abutting craters, the Examiner respectfully submits that, in view of Monty’s description that the pattern of the laser may be selected and adjusted by an operator ([0106]), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a pattern based on the smoothness of the resulting treatment area, as doing so advantageously results in optimal treatment of the dental area and optimal comfort for the user.  Regarding the abutting craters comprising a pair of partially overlapping craters, a pair of tangent craters, or a pair of spaced craters separated up to a specified maximum distance, Monty does describe wherein the user may control the distance between irradiated locations in order to achieve an optimal treatment area ([0126] - [0128]), with specific mention of controlling the repetition rate of pulses, the frequency of pulses, and the movement of the laser beam by a beam guidance system or by a user.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use Monty’s suggestion of varying the pulse parameters and movement in order to remove dental tissue from areas that are partially overlapping, tangential, or spaced by a specified maximum distance, as doing so advantageously allows the user to arrive at an optimal treatment for a specific dental region or condition.  
Regarding claim 9, although Monty does not explicitly disclose the formation of three craters, the Examiner respectfully submits that, in view of Monty’s description that the operator may control the number of areas treated ([0115], [0126] - [0127]) and the shape of the areas treated ([0106] - [0107], [0115]), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to form a desired number of craters at desired locations (overlapping, tangent, and/or spaced apart), as doing so advantageously allows the operator to effectively treat the problematic dental area. 
Regarding claim 41, Monty further describes wherein the step of directing single laser pulse to each respective tissue location comprises directing a first single laser pulse to a first tissue location to form a first crater and directing a next single laser pulse to a second tissue location to form a second crater not abutting the first crater ([0021], [0119]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Litvak et al. (US 2006/0189965 A1)
Regarding claim 5, Monty describes the method of claim 1, but Monty does not explicitly disclose wherein at least one of an amount of overlap between partially overlapping craters and the specified maximum distance is a function of the desired smoothness of the plurality of abutting craters.  However, Litvak also describes a method for removing a region of dental tissue ([0027] - [0028]), including describing how the amount of overlap or the distance between laser pulses can be varied in order to create a crater with precise dimensions ([0255], figure 19d).  Litvak further describes that the craters can be formed to achieve a desired smoothness ([0258], figures 20a-b), for example by using the pulses as described ([0255]).  Based on this, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to vary the degree of overlap or the distance between craters, as doing so advantageously allows the user to create a dental surface with a desired level of smoothness.   

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
Claim 10 recites that the crater size is a function of a desired ablation efficiency.  The prior art of record does not disclose or suggest a dental ablation device which uses ablation efficiency as a variable in determining crater size.  
Claims 11 and 12 depend on claim 10 and incorporate at least the same allowable subject matter as claim 10. 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792